In a proceeding to discipline two attorneys, petitioner moves to confirm the Special Referee’s report. The Referee, after hearings, found that the following charges against respondents, practicing under the firm name of Daniels and Kutner, were sustained by the proof: (1) that they submitted altered medical reports to insurance companies in connection with personal injury claims prosecuted by them; (2) that they omitted material details from doctors’ affidavits which they submitted to the court in support of applications for leave to compromise infants’ claims; and (3) that they stirred up litigation by having auto repairmen refer claimants to them. The Referee has recommended: (1) that respondent Denowitz (Daniels) be censured because he personally took no active part in the negligence practice of the firm; and (2) that Kutner be suspended from practice for a period of six months. Motion granted and report confirmed, except as to the measure of discipline to be imposed upon respondent Kutner. We agree with the learned Referee’s findings, but in our opinion, in view of these findings, the respondent Kutner’s misconduct requires that he be suspended from practice for a period of one year. Accordingly, the Referee’s report is confirmed to the extent indicated; *910respondent Denowitz (Daniels) is hereby censured for his misconduct; and respondent Kutner is hereby suspended from the practice of law, for the period of one year commencing 30 days after the date of entry of the order hereon. Beldoek, P. J., Christ, Rabin and Hopkins, JJ., concur; Kleinfeld, J., concurs as to respondent Denowitz, but dissents as to the measure of discipline to ¡be imposed upon respondent Kutrter, and as to him votes to accept the Referee’s recommendation of a six-month suspension.